183 S.E.2d 107 (1971)
279 N.C. 389
STATE of North Carolina
v.
Perry SANDERS.
No. 104.
Supreme Court of North Carolina.
September 7, 1971.
MOORE, Justice.
Defendant, Perry Sanders, was indicted on two charges of murder in the first degree. At the trial at the November 17, 1969 Criminal Session of the Superior Court of Forsyth County, North Carolina, the cases were consolidated for trial. The jury returned a verdict of guilty of murder in the first degree in each case. Thereupon the court pronounced judgment in each case which imposed the death sentence. Upon defendant's appeal, this Court found "No error" in the trial and judgments. State v. Sanders, 276 N.C. 598, 174 S.E.2d 487 (1970). On June 28, 1971, upon its consideration of defendant's petition for writ of certiorari, the Supreme Court of the United States entered the following order: "The petition for writ of certiorari is granted. "The judgments, insofar as *108 they impose the death sentence, are reversed, United States v. Jackson, 390 U. S. 570 [88 S.Ct. 1209, 20 L.Ed.2d 138] (1968), Pope v. United States, 392 U.S. 651 [88 S.Ct. 2145, 20 L.Ed.2d 1317] (1968), and the cases are remanded for further proceedings." Sanders v. North Carolina, 403 U.S. 948, 91 S.Ct. 2290, 29 L.Ed.2d 860 (1971).
Pursuant to the mandate of the Supreme Court of the United States, these cases are remanded to the Superior Court of Forsyth County with directions to proceed as follows:
1. The presiding judge of the Superior Court of Forsyth County will cause to be served on the defendant, Perry Sanders, and on his attorneys of record, notice to appear during a session of said superior court at a designated time, not less than ten days from the date of the order. At such time, in open court, the defendant, Perry Sanders, being present in person and being represented by his attorneys, the presiding judge, based on the verdict of guilty of murder in the first degree returned by the jury at the trial at the November 17, 1969 Criminal Session, will pronounce judgment in each case that the defendant, Perry Sanders, be imprisoned for life in the State's prison.
2. The presiding judge of the Superior Court of Forsyth County will issue a writ of habeas corpus to the official having custody of the defendant, Perry Sanders, to produce him in open court at the time and for the purpose of being present when the judgments imposing life imprisonment are pronounced.
Remanded for judgments.
HIGGINS and LAKE, JJ., dissent for the reasons stated in their separate dissenting opinions filed this day in State v. Hill, N.C., 183 S.E.2d 97 (1971).